

116 HR 9031 IH: Personal Protective Equipment for Home Health Care Workers Act of 2020
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9031IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Ms. Moore introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII and XIX of the Social Security to require home health agencies to provide personal protective equipment to workers and submit related reports, and for other purposes.1.Short titleThis Act may be cited as the Personal Protective Equipment for Home Health Care Workers Act of 2020.2.Requirements for home health agencies to provide personal protective equipment to workers and submit related reports(a)Under the Medicare programSection 1895 of the Social Security Act (42 U.S.C. 1395fff) is amended by adding at the end the following new subsection:(f)Requirements for personal protective equipment(1)In generalWith respect to home health services furnished during the period beginning on the date of the enactment of this subsection and ending on the last day of the emergency period described in section 1135(g)(1)(B) by a home health agency—(A)no claim for such a service may be paid under this title, unless the home health agency—(i)attests to the Secretary it has provided or will provide personal protective equipment to individuals working for the agency at no cost to the individual during such period; and(ii)so provides personal protective equipment to individuals working for the agency at no cost to the individual during such period; and(B)in the case the Secretary finds the home health agency is not in compliance with subparagraphs (A) and (B) of paragraph (1), no claim for any such service may be paid under this title to the home health agency during the period that—(i)begins on the first day of such noncompliance; and(ii)ending on the earlier of—(I)the last day of the 60-day period after the home health agency is in compliance with such subparagraphs; and(II)the day that is 10 days after the last day of the emergency period described in section 1135(g)(1)(B).(2)ReportsWith respect to home health services furnished by a home health agency, no claim for such a service may be paid under this title, unless the home health agency submits to the Secretary—(A)not later than 45 days after the enactment of this subsection, an initial report that specifies the number of deaths of individuals working for the agency during the period beginning on the first date of the emergency period described in section 1135(g)(1)(B) and ending on the date such report is submitted, dis­ag­gre­gated by week; and(B) reports to be submitted on a schedule to be determined by the Secretary that specify the number of deaths of individuals working for the agency during the preceding 7-day period through the last day of such emergency period..(b)Under State Medicaid programsSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended—(1)in paragraph (26), by striking at the end or;(2)by inserting after paragraph (27) the following new paragraphs:(28)for home health services furnished during the period beginning on the date of the enactment of this subsection and ending on the last day of the emergency period described in section 1135(g)(1)(B) by a home health agency—(A)unless the home health agency—(i)attests to the Secretary it has provided or will provide personal protective equipment to individuals working for the agency at no cost to the individual during such period; and(ii)so provides personal protective equipment to individuals working for the agency at no cost to the individual during such period; and(B)for home health services furnished by a home health agency in the case the Secretary finds the home health agency is not in compliance with clauses (i) and (ii) of subparagraph (A) for the period that—(i)begins on the first day of such noncompliance; and(ii)ending on the earlier of—(I)the last day of the 60-day period after the home health agency is in compliance with such subparagraphs; or(II)the day that is 10 days after the last day of the emergency period described in section 1135(g)(1)(B); or(29)for home health services furnished by a home health agency, unless the home health agency submits to the Secretary—(A)not later than 45 days after the date of the enactment of this paragraph, an initial report that specifies the number of deaths of individuals working for the agency during the period beginning on the first date of the emergency period described in section 1135(g)(1)(B) and ending on the date such report is submitted, disaggregated by week; and(B)reports to be submitted on a schedule to be determined by the Secretary that specify the number of deaths of individuals working for the agency during the preceding 7-day period through the last day of such emergency period..(c)Under the Public Health and Social Services Emergency FundAny home health agency (as defined in section 1861(o) of the Social Security Act (42 U.S.C. 1395x(o)) that has received funding under the PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND pursuant to title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) or the first paragraph of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) before the date of the enactment of this Act and does not comply with the requirements described in clauses (i) and (ii) of paragraph (1)(A) and paragraph (2) of section 1895(f) of the Social Security Act (42 U.S.C. 1395fff(f)) may not receive any additional funding under the PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND until the date that the home health agency is in compliance with such requirements.(d)Publicly available reports(1)In generalSubject to paragraph (2), the Secretary of Health and Human Services shall make the reports required under sections 1895(f)(2) and 1903(i)(29) of the Social Security Act (42 U.S.C. 1395fff(f)(2); 1396b(i)(29)) and information contained therein available to the public on the Internet website of the Centers for Medicare & Medicaid Services in a searchable format.(2)HIPAA compliant information only; privacy for individual workersThe Secretary may only make available the information described in paragraph (1) to the extent permitted under the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and that prevents the identification of individual workers.